BY THE COUBT.
The prize master is mistaken in supposing that the persons mentioned in the above statement are subject to the order of the court On the contrary, they are in custody of the naval captors, unless they have been duly discharged. The court cannot interfere to direct their discharge. But if the commissioner of the court and the prize master concur in opinion that there is no reason for their longer detention, the court cannot perceive that their discharge would be censurable. This, however, is a matter for naval,’’and not for judicial regulation. The prize master, stating that his duties may require him to leave Philadelphia, the court add, that so soon as the persons in his custody shall have ‘been discharged, or their custody otherwise regulated by the proper naval authority, the court perceive no necessity for his remaining here longer. But so far as naval duties may be concerned, the prize master will, in this respect, judge for himself what should be his course of conduct